DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 28 July 2022, with respect to Claim 1 have been fully considered and are persuasive.  The amendments of Claim 1 were recommended in the telephone call by the Examiner and, accordingly, adopted by the Applicant.  As such, Applicant’s remarks are considered persuasive.
Allowable Subject Matter
Claims 1-3 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, which correspond to the Examiner’s proposed amendments, on 28 July 2022 overcome the prior art of record. Specifically, the inclusion of previously dependent claim 7 into the independent claim is considered novel, which include the two width portions of the intermediate trace having a width greater than one another that satisfy the equation where W1 represents the width of the first portion of the intermediate trace and P is a pitch of the first sensing electrode rows. Support for the Examiner’s proposed amendments is located in previously presented Claim 7. The closest prior art of record teaches a touch display with line widths and pitches but fails to teach the required portions of the equation with respect to the intermediate trace widths and the pitch of the first sensing electrode rows. 
As such, Claims 1-3 and 8-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627